Title: From Levi Lincoln to Thomas Boylston Adams, 5 July 1826
From: Lincoln, Levi
To: Adams, Thomas Boylston


				
					Dear Sir
					Boston Wednesday July 5. 1826
				
				I have received, with deep sympathy of feeling, the melancholly intelligence of the decease of your venerated Father, and beg to offer my sincere condolences to the afflicted family on this mournful occasion—Full of years, rich in all the honors which virtue and patriotism can deserve, and a grateful country should bestow, Secure of a precious remembrance by Posterity, to the latest generation of a redeemed and free people, he is indeed, but removed from the burthens of exhaustid nature, and gone to the rewards of approvd fidelity. If I may be permitted, in this hour of sorrowing humanity, so to suggest, his death was at a moment the most glorious for a lasting association with the brightest act of a noble life—I feel greatly honored in being permitted to testify my respect for his character, by being a pall bearer at his interment, and will be at Quincy, at the hour proposed—Such official notice of the events as was thought Suitable has been ordered. The Executive Council have voted to attend the funeral obsequies. I have also, as Commander in Chief, directed minute Guns to be fired, at Quincy, during this Solemn Servicewith Sentiments of my respectful / consideration Your Obedient Servant
				
					Levi Lincoln
				
				
			